           Case 2:18-cr-00392-RFB-VCF Document 62 Filed 04/24/21 Page 1 of 2



1    LISA A. RASMUSSEN, ESQ.
2    Nevada Bar No. 7491
     THE LAW OFFICES OF KRISTINA
3
     WILDEVELD & ASSOCIATES
4    550 E. Charleston Blvd., Suite A
     Las Vegas, NV 89104
5
     (702) 222-0007 (T) | (702) 222-0001 (F)
6    Lisa@Veldlaw.com
7
     Attorneys for Raven Stark
8

9
                                UNITED STATES DISTRICT COURT
10

11                                   DISTRICT OF NEVADA

12
     UNITED STATES OF AMERICA,                      Case No.: 2:18-cr-00392 RFB-VCF
13
                   Plaintiff,
14
                                                    UNOPPOSED MOTION REQUESTING
15
     vs.                                            AN ORDER DIRECTING UNITED
                                                    STATES PROBATION TO PREPARE A
16   RAVEN STARK,                                   PRE-PLEA CRIMINAL HISTORY
17                                                  ANALYSIS
                   Defendant
18

19          The Defendant, Raven Stark, by and through her counsel, Lisa Rasmussen,
20   hereby moves this Court for an order directing United States Probation to prepare a
21   criminal history analysis of Ms. Stark’s criminal history points, criminal history score
22
     and any applicable offender enhancements, such as career offender, that could
23
     potentially be applicable to Ms. Stark at the time of sentencing if convicted.
24
            This information would be helpful to the undersigned in potential settlement
25
     negotiation and potential resolution of this case. The government is not opposed to this
26
     motion and agrees that the analysis could be helpful to both parties.
27

28   UNOPPOSED MOTION REQUESTING AN ORDER DIRECTING UNITED STATES PROBATION TO
     PREPARE A PRE-PLEA CRIMINAL HISTORY ANALYSIS - 1
           Case 2:18-cr-00392-RFB-VCF Document 62 Filed 04/24/21 Page 2 of 2



1
           Accordingly, it is respectfully requested that this Court issue an order directing
2
     United States Probation to conduct a pre-plea criminal history analysis of Ms. Stark. A
3
     proposed order appears below.
4
                   Dated this 23rd day of April, 2021.
5

6
                                              THE LAW OFFICES OF KRISTINA
7                                             WILDEVELD & ASSOCIATES,
8
                                                     /s/ Lisa A. Rasmussen
9
                                                  LISA A. RASMUSSEN, ESQ.
10                                                Nevada Bar No. 7491
                                                  Attorneys for Raven Stark
11

12

13
                                             ORDER
14

15
                   Upon the Motion of the Defendant, Raven Stark, there being no
16
     opposition by the government, and good cause appearing,
17
                   IT IS HEREBY ORDERED that United States Probation is directed to
18
     prepare a pre-plea criminal history analysis of Ms. Stark to include her criminal history
19
     points, score and potential offender criminal history enhancements that could be
20
     applicable.
21

22                April 23, 2021
           Dated: ____________                _________________________________________
                                              The Honorable Richard F. Boulware, II
23
                                              United States District Judge
24

25

26

27

28   UNOPPOSED MOTION REQUESTING AN ORDER DIRECTING UNITED STATES PROBATION TO
     PREPARE A PRE-PLEA CRIMINAL HISTORY ANALYSIS - 2
